03/18/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 19-0426


                                      DA 19-0425
                                   _________________



IN THE MATTER OF:

C.S.,                                                            ORDER

             A Youth in Need of Care.


                                   _________________

        Upon consideration of Appellant’s motion for extension of time,
        IT IS ORDERED that Appellant is granted an extension of time until March 24,
2020, to file the reply brief.
        No further extensions will be granted.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                 March 18 2020